Citation Nr: 0825160	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  07-03 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a shrapnel wound of 
the right lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran was originally scheduled to testify at a Travel 
board hearing in June 2008.  He submitted a statement, 
through his representative, wherein he said he would not be 
able to attend the hearing and asked that his appeal be 
considered based on the evidence of record in June 2008.  

The Board finds that the veteran has withdrawn his request 
for a Travel Board hearing.  38 C.F.R. § 20.704(e) (2007).  
The Board will conduct its appellate review based on the 
evidence of record.

Finally, the veteran's representative submitted a motion to 
advance the case on the docket in June 2008.  The motion was 
granted in July 2008.


FINDINGS OF FACT

1.  The veteran's Service Record Book (SRB) shows he was 
involved in combat during service.  There are specific (SRB) 
entries that declare he was not wounded in action.

2.  The veteran's service treatment records do not document a 
report of hearing loss or tinnitus.  They do not reflect any 
evidence of a shrapnel wound of the right lower extremity.

3.  The veteran's hearing loss and tinnitus are not related 
to his military service.

4.  There is no current objective evidence of a shrapnel 
wound of the right lower extremity.  


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).

2.  Tinnitus was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304.

3.  The veteran does not have a shrapnel wound of the lower 
right extremity that is related to service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served in the U. S. Marine Corps from September 
1942 to November 1945.  His SRB shows that he was subject to 
enemy aerial bombardment from 0935 to 1017, from 1440 to 
1520, and from 2010 to 2130 on October 10, 1943, on Vella 
LaVella Island.  Another entry lists the expeditions, 
engagements, and distinguished service for the veteran.  In 
1944 the veteran was assigned to the Transport Company of the 
Fifth Field Deport, Supser, Fleet Marine Force, Pacific.  The 
entry notes the veteran's embarkation and disembarkation at 
various locations in the South Pacific in 1944.  These 
included Guadalcanal and Guam.  The veteran did not receive 
any combat decorations, to include a Purple Heart.  His 
occupation specialty was automotive mechanic.

A payroll worksheet, dated October 29, 1945, noted that the 
veteran was not wounded in action.  

The veteran's service treatment records (STRs) do not reflect 
any treatment for a shrapnel wound of any sort.  The 
veteran's separation physical examination of October 1945 is 
also negative for evidence of a shrapnel wound or scar.  The 
examination report noted an injury to the right index finger.  
No hearing loss or tinnitus was noted on the examination.  
The veteran's hearing was tested by means of the coin click, 
whispered voice, and spoken voice tests.  

The veteran originally sought service connection for a right 
foot injury in November 1947.  He related that he had injured 
the foot in either January or February 1944.  He said he was 
treated at his unit's sick bay.  He did not allege that he 
suffered any type of shrapnel wound.  

The veteran's claim was denied in January 1948.  Notice of 
the rating action was provided that same month.  The veteran 
did not appeal.

The veteran submitted his current service connection claim in 
December 2005.  He included a copy of his Honorable Discharge 
certificate.  The backside of the certificate contained 
information on the veteran's military service.  This included 
his military qualifications as an automotive mechanic, 
service in the Pacific area from March 1943 to October 1945, 
and that he participated in action against the enemy at Guam, 
Marianas Islands, from July 29, 1944 to August 10, 1944, and 
at consolidation of the Northern Solomon Islands from October 
1, 1943, to October 27, 1943.  The certificate also reported 
that he was not wounded during service.  There was a comment 
in the remarks section that said "due to war conditions, the 
information on this discharge certificate is incomplete."  
The certificate was signed on November 1, 1945.  

The RO wrote to the veteran to advise him of evidence needed 
to substantiate his claim in January 2006.  He submitted 
statements from W.G., and his former spouse.  W.G. said the 
veteran was his brother-in-law and that they enlisted in the 
Marine Corps in September 1942.  They went through basic 
training together but were separated after that for the 
duration of the war.  He said they were reunited after the 
war, he did not say when this occurred.  W.G. said he became 
aware of physical problems of the veteran that he felt were 
the result of some very heavy combat.  He said the veteran 
showed him a large scar on his right ankle where the veteran 
said he was hit by enemy shrapnel.  W.G. also said the 
veteran complained of some chronic back problems and suffered 
some hearing loss.  

The former spouse said they were married when the veteran 
entered the service.  She noted that he was away for 
approximately three and one-half years and served in the 
Pacific.  She said he received a shrapnel wound during combat 
and the only treatment available was by a corpsman.  She said 
that, when the veteran returned home, he did not take the 
extra time to fill out the necessary forms to report his 
injuries.  He was anxious to see his family.  She also said 
that the veteran complained of hearing problems over the 
years.

Associated with the claims folder are VA treatment records 
for the period from June 2004 to April 2006.  The records do 
not contain any evidence of a shrapnel wound of the right 
lower extremity, or scar, by history, observation, complaint, 
or treatment.  Several entries note that the veteran's 
extremities and skin were examined on a number of occasions 
and no wound was reported.  

The records do contains several entries that document the 
veteran having received treatment by private physicians for 
conditions not related to the issues on appeal.  The veteran 
did not identify any additional source of treatment for his 
hearing loss, tinnitus, or shrapnel wound.

The records do show that the veteran was evaluated in the 
audiology clinic for complaints of hearing loss beginning in 
January 2006.  He reported a gradual loss of hearing and 
communication difficulties associated with hearing loss.  The 
entry reported that the veteran denied any recent history of 
ear infections, surgeries, tinnitus, or dizziness.  He was 
listed as having noise exposure from his military service for 
4 years.  The veteran was tested and noted to have normal 
hearing through 500 Hertz that sloped to a moderate to 
profound sensorineural hearing loss bilateral.  He was fitted 
for hearing aids.  He received his hearing aids in April 
2006.

The veteran was scheduled for a conference with a Decision 
Review Officer (DRO) but that was canceled when it was agreed 
to afford the veteran a VA examination for his hearing loss 
and tinnitus issues.  This was memorialized in a Report of 
Contact, dated July 31, 2006, with the veteran's 
representative.  It was also noted that there would be no 
examination requested for the shrapnel wound issue.  

The veteran missed his first VA audiology examination and 
requested that it be re-scheduled.  It was reported that he 
had declining health and early stage dementia.  The 
examination was conducted in March 2007.  The examiner 
reviewed the claims folder, to include the STRs.  She noted 
the results of the veteran's separation physical examination 
from October 1945.  She noted that there was no mention of 
hearing loss or tinnitus in the veteran's claim in 1947.  The 
examiner noted there was a positive history for combat and 
that he was exposed to noise in service from artillery and 
bombing.  The veteran had occupational noise exposure from 
fireworks and rides as a fair manager for 22 years.  There 
was no history of recreational noise exposure.

The examiner noted that the veteran reported a history of 
bilateral tinnitus.  The tinnitus was not constant or 
recurrent.  The veteran could not recall when he first 
noticed the tinnitus, how often he notices it, or how long it 
lasts.  Audiometric testing revealed puretone thresholds of 
20, 40, 55, 70, and 95 decibels in the right ear, at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  Testing 
also revealed puretone thresholds of 20, 45, 60, 75, and 100 
decibels in the left ear for the same frequencies.  The 
average decibel losses were 65 in the right ear and 70 in the 
left ear.  The veteran had a speech discrimination score of 
88 percent for the right ear and 68 percent for the left ear.

The examiner stated that she was unable to render an opinion 
as to whether the veteran's hearing loss and tinnitus was 
related to service without resorting to speculation.  She 
said her rationale was that there was a length of time of 62 
years since the claimed acoustic trauma to present and the 
age of the veteran with the likelihood of presbycusis (age 
related hearing loss).  

The veteran's representative submitted additional argument in 
June 2008.  He stated that the veteran's entrance physical 
examination was missing.  Thus the presumption of soundness 
was applicable in the veteran's case.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, including hearing loss, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's SRB documents his participation in combat 
during service.  In that case, if an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2007).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

Hearing Loss/Tinnitus

At the outset, the Board notes that the presumption of 
soundness is not for application in this case as raised by 
the veteran's representative.  There is no question of the 
hearing loss/tinnitus having existed prior to service, it did 
not.  Further, the veteran's entrance physical examination is 
of record contrary to assertions by the representative.  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2007).

As noted the veteran's STRs are negative for any evidence of 
hearing loss or tinnitus.  Audiogram testing was not used at 
the time of his October 1945 separation examination.  A 
hearing loss was not reported based on the tests used at the 
time.  There is no medical evidence of hearing loss of record 
until the veteran was seen at a VA audiology clinic in 
January 2006.  At that time he reported a gradual onset of 
his hearing loss.  There is no objective evidence of tinnitus 
prior to the VA examination of March 2007.  The veteran 
denied tinnitus at his outpatient audiology clinic 
appointments in 2006.  

The veteran's March 2007 audiogram does provide evidence of a 
hearing loss disorder that meets the requirement of a 
disability under 38 C.F.R. § 3.385.  The veteran could not 
say when he first noticed his tinnitus.  He had a history of 
occupational noise exposure for 22 years in addition to that 
in service.  The examiner stated that she could not relate 
the hearing loss, or tinnitus, to service without resorting 
to speculation.  She noted it had been 62 years since the 
time of the acoustic trauma to the present (2007) and that 
there was a likelihood of the hearing loss being age-related.  

Although the examiner did not express a definite opinion as 
to the etiology of the veteran's hearing loss and tinnitus, 
the examination was adequate.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  The examiner included a complete 
review of the evidence of record, noted the noise exposure 
during and after service, and noted the veteran's reporting 
of symptomatology.  The examiner could not associate the 
hearing loss and tinnitus with service, without resorting to 
speculation, and she provided a rationale for why she could 
not.  

The veteran has not presented any medical evidence to support 
his contention that his hearing loss and tinnitus are related 
to his military service.  The statement from W.G. said he met 
the veteran after the war and that the veteran complained of 
some hearing loss.  The veteran's former spouse mentioned 
that the veteran complained of hearing problems over the 
years.  Neither statement addressed tinnitus.

The two statements can be considered in support of the 
veteran's claim of reported symptomatology.  However, when 
contrasted with the VA outpatient entry of January 2006 where 
the veteran reported a gradual onset of his hearing loss, the 
statements do not support a conclusion of symptoms soon after 
service, or over the long, intervening period since service.  
Moreover, the veteran has not made any statement as to his 
onset of hearing loss or tinnitus.  He has only claimed that 
he believed both were related to service.  

The veteran has not submitted any evidence in support of his 
claim, other than lay statements, that he currently has 
hearing loss and tinnitus that he believes is related to 
service, and the other two lay statements that say the 
veteran reported a problem with his hearing.  The Board notes 
that lay evidence in the form of statements or testimony of 
the veteran, W.G., and the veteran's former spouse, is 
competent to establish evidence of symptomatology where 
symptoms are capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 
451 F.3d. 1331.

While the veteran is competent to say he has difficulty in 
hearing and that he has tinnitus, he is not competent to 
establish that he has a hearing loss and tinnitus that is 
related to any etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
This can only be done by a qualified medical professional.  
There is no medical opinion of record to link the veteran's 
hearing loss and tinnitus to his military service.  

As noted above, 38 U.S.C.A. 1154(b) does not alter the 
fundamental requirement of a medical nexus to service.  See 
Clyburn, supra; Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  The veteran's combat service is acknowledged and 
acoustic trauma at that time can be conceded.  However, the 
objective medical evidence of record, and the lack of a 
favorable medical nexus opinion, support a conclusion that 
service connection for bilateral hearing loss and tinnitus is 
not warranted.

Shrapnel Wound of the Right Lower Extremity

As before the veteran's combat service can be conceded.  
However, where he is claiming that he suffered a shrapnel 
wound as a result of such service, and there is clear and 
convincing evidence in the form of official military records 
that contradict his assertion, he is not entitled to the 
presumption afforded under 38 C.F.R. § 1154(b).  

The veteran's STRs are negative for any type of wound during 
service.  An injury to the right index finger was recorded on 
his separation examination.  It is reasonable to conclude 
that a shrapnel wound would then be recorded if present.  An 
entry in his SRB also notes that he was not wounded and the 
discharge certificate he submitted further notes that the 
veteran was not wounded during service.  Although the veteran 
may have served in an area where specific record entries may 
have been delayed or omitted because of combat, the entries 
in the official military records available for review 
constitute clear and convincing evidence that the veteran was 
not wounded in service as they specifically address that 
issue.  

The Board notes that the veteran has never stated when he was 
wounded in service.  However, the above analysis affords him 
the most favorable consideration of the possibility of being 
wounded in light of the record entries, and dates, of his 
participation in combat.

In addition, the veteran submitted a claim for a right foot 
injury in 1947.  He did not allege being wounded in the right 
lower extremity and did not associate the foot injury with 
any type of wound.  

W.G. said he saw a large scar on the veteran's right ankle.  
He had no actual knowledge of how the veteran got the scar, 
he could only relate what the veteran told him.  The VA 
medical records do not reflect any evidence of a shrapnel 
wound, or scar, to the right lower extremity.  As stated 
previously, the veteran's extremities and skin were examined 
on a number of occasions.  It is reasonable to conclude that 
a scar from a shrapnel wound would be noticed and recorded, 
even if there was no current complaint.  

The Board notes that the veteran's former spouse does not 
detail a specific shrapnel injury in her statement.  She said 
only that the veteran "received shrapnel" during combat.  

The Board further notes that the veteran, and his former 
spouse, both said he was not interested in taking the time to 
file the necessary papers for a claim when he first got back.  
However, the veteran did file a claim in 1947.  He alleged a 
very specific disability at that time.  He did not allege any 
type of shrapnel wound.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Although W.G. said he saw a scar 
on the veteran's right ankle, the objective medical evidence 
of record does not demonstrate that there is a scar or 
shrapnel wound of the right lower extremity.  The Board finds 
that the objective medical evidence is more probative in 
determining whether a current disability/disorder exists.  
Therefore, the Board concludes that, without any current 
clinical evidence confirming the presence of a shrapnel wound 
of the right lower extremity service connection must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(current disability is a prerequisite to an award of service 
connection).

The veteran's claim of incurrence of a shrapnel wound of the 
right lower extremity, based on his combat service, has been 
rebutted by clear and convincing evidence.  Moreover, the 
preponderance of the evidence is against the veteran's claim 
for service connection for hearing loss and tinnitus.  Thus, 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the veteran's claim was received in 
December 2005.  The RO wrote to the veteran in January 2006.  
The RO advised the veteran of the evidence required to 
substantiate his claim for service connection.  The veteran 
was advised to submit evidence showing that he had the 
claimed disorders since service.  The veteran was given 
examples of the types of information that would help to 
substantiate his claim.  He was further advised to submit 
evidence showing a diagnosis and treatment for the claimed 
disabilities.  The letter also advised the veteran of the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was asked 
to submit any medical evidence in his possession.  

The RO provided the notice set forth in Dingess in March 
2006.  

The veteran responded to RO's VCAA letter in April 2006.  He 
submitted two lay statements in support of his claim.

The veteran's claim was denied in April 2006.  The notice of 
the rating decision also included the notice elements from 
Dingess.  The veteran submitted his notice of disagreement in 
May 2006.  The RO wrote to him in regard to having a DRO 
review that same month.  The RO's letter included an 
additional Dingess notice.  

The veteran was afforded a VA examination in March 2007.  His 
claim was re-adjudicated and a supplemental statement of the 
case was issued in May 2007.

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  The veteran has 
actual knowledge of what is required to establish service 
connection for his claim.  He was aware that his STRs were 
negative for any evidence of hearing loss, tinnitus, or 
shrapnel wound.  He has submitted argument as to why his 
records did not contain any evidence of the claims disorders.  
He submitted lay statements to support his contentions in 
direct response to the notice letter of January 2006.

The veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has responded to the notice letter in his case and he has 
submitted statements in support of his claim.  See Sanders, 
487 F.3d. at 889.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the veteran's claim has been obtained.  The 
evidence developed in this claim includes VA treatment 
records.  The veteran submitted several statements from 
himself and others.  Although he clearly had private medical 
treatment for a number of disorders he did not identify any 
other source of pertinent medical evidence.  He was scheduled 
to testify at a Travel Board hearing but he withdrew his 
request for a hearing.

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.

The Board has considered whether a VA examination, in regard 
to the shrapnel wound issue, was required in this case under 
the duty to assist provisions codified at 38 U.S.C.A. § 
5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The 
duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider whether an examination is necessary include whether 
there is evidence of a current disability, and whether there 
is evidence that the disability may be associated with the 
veteran's military service but there is not sufficient 
medical evidence to make a decision on the claim.  Id.  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  There is 
no competent evidence of record to show that the veteran 
suffered a shrapnel injury in service.  Although the veteran 
participated in combat, there are no STR entries to document 
a wound or scar, the separation physical examination was 
negative for a wound, the SRB and discharge certificate 
entries both reported he was not wounded in service.  The 
veteran submitted a statement from W.G. who said he saw a 
scar on the right ankle, however, there is no other evidence 
of record, other than the veteran's own statements, that 
there is even a scar present.  VA medical records did not 
show a current scar or shrapnel wound.

Thus, there is no requirement to obtain a VA medical 
examination in this case.  See McLendon, 20 Vet. App. at 85-
86; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (a veteran is required to show some causal connection 
between his disability and his military service).  The Board 
finds that VA has complied, to the extent required, with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a shrapnel wound of the 
right lower extremity is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


